Citation Nr: 1042878	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for a hemorrhoid disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for a left hip 
disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for a right hip 
disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for right lower extremity 
radiculopathy, to include as secondary to a service-connected 
disability.

6.  Entitlement to service connection for left lower extremity 
radiculopathy, to include as secondary to a service-connected 
disability. 

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the 
above-referenced RO.  In October 2007, the Veteran and his spouse 
presented testimony at a hearing on appeal before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  This case was then Remanded by the Board 
in September 2008 for additional development and readjudication.  

The Board notes that, during portions of the pendency of this 
appeal, the Veteran has been represented by both Disabled 
American Veterans and the American Legion.  In May 2010 letter, 
VA notified the Veteran that clarification was necessary 
regarding his wishes for representation.  The letter further 
informed him that if a response was not received within 30 days 
of the date of the letter, VA would assume it was his wish to 
represent himself and would resume review of his appeal.  The 
Veteran did not respond to that letter.  A similar letter was 
sent in September 2010, again with no response from the Veteran.  
Thus, pursuant to these letters, the Board will proceed to 
adjudicate the Veteran's appeal.  

For the reasons set forth below, the issues of entitlement to 
service connection for hearing loss and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for hemorrhoids was 
denied by the RO in a September 1977 rating decision and not 
appealed.  

2.  The evidence received since the September 1977 decision does 
not raise a reasonable possibility of substantiating the claim 
for service connection for hemorrhoids.  

3.  An original claim for service connection for left and right 
hip disorders was denied by the RO in a January 1987 rating 
decision and not appealed.  

4.  The evidence received since the January 1987 decision does 
not raise a reasonable possibility of substantiating the claim 
for service connection for right hip and left hip disorders.  

5.  Clear and unmistakable evidence shows both that the Veteran's 
chip fracture at L-3 preexisted service and that this condition 
did not undergo an increase in severity during service that could 
be identified as an advancement beyond normal progression.

6.  Degenerative disc disease and arthritis of the lumbar spine 
were not present in service or for many years thereafter, and are 
not shown to have developed as a result of an established event, 
injury, or disease during service.

7.  Radiculopathy of the right lower extremity was not present in 
service or for many years thereafter, and is not shown by 
competent evidence to be related to service or any service-
connected disability.

8.  Radiculopathy of the left lower extremity was not present in 
service or for many years thereafter, and is not shown by 
competent evidence to be related to service or any service-
connected disability.

9.  An acquired psychiatric disorder, diagnosed as major 
depressive disorder, was not present in service or for many years 
thereafter, and is not shown by competent evidence to be related 
to service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The September 1977 and January 1987 rating actions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  

2.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for right 
hip and left hip disorders.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

4.  The Veteran's chip fracture at L-3 pre-existed active service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2010).

5.  Degenerative disc disease and arthritis of the lumbar spine 
were not incurred in or aggravated by service and cannot be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

6.  Radiculopathy of the right lower extremity was not incurred 
in or aggravated by service and is not shown to be due to, the 
result of, or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

7.  Radiculopathy of the left lower extremity was not incurred in 
or aggravated by service and is not shown to be due to, the 
result of, or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

8.  An acquired psychiatric disorder, diagnosed as major 
depressive disorder, was not incurred in or aggravated by service 
and is not shown to be due to, the result of, or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2004, November 2007, and November 2008, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of this 
duty upon his depression, back and lower extremity claims.  The 
November 2008 letter informed him of what constituted new and 
material evidence to reopen the previously denied, unappealed 
claims.  He was informed that evidence is new if it is submitted 
to the VA for the first time.  He was informed that material 
evidence must pertain to the reason the claim was previously 
denied.  This correspondence also met the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran 
was advised of the exact reason for the previous denials and the 
evidence needed to reopen the claims for service connection.  
This letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims for service connection.  
Relevant in-service and post-service treatment reports are of 
record and the Veteran was afforded VA examinations in 2010.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board 
finds that the VA examinations are more than adequate, as they 
reflect a full review of all medical evidence of record, are 
supported by sufficient detail, and refer to specific documents 
and medical history as well as the Veteran's service history to 
support the conclusions reached.  

However VA need not conduct an examination or obtain a medical 
opinion with respect to the issue of whether new and material 
evidence has been received to reopen the previously denied claims 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that there is no basis to find that a remand for 
an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  
II.  New and Material Claims

The RO originally denied the claim of service connection for 
hemorrhoids in September 1977 on the basis that the disorder 
existed prior to service and was not aggravated by service.  In a 
January 1987 rating decision the RO denied service connection for 
a hip disorder on the basis that a current hip condition was not 
shown by the evidence of record.  

The Veteran did not appeal either decision and they are both 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2010).  In 2004, he filed an informal claim, 
seeking to reopen the matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claims was 
filed in 2004, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A.  Hemorrhoids

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claim.  Therefore, any "new" evidence would have to show 
that aggravation of the pre-existing hemorrhoid disorder had 
occurred as a result of service.  

Evidence of record at the time of the last prior final denial of 
service connection for this disability (in September 1977) 
consisted of service treatment records (STRs), which show that 
the Veteran's pre-service history of an external thrombosed 
hemorrhoid was noted at enlistment.  There was no further mention 
of complaints, symptoms, or treatment for hemorrhoids.  The 
Veteran's December 1967 separation physical noted a history of 
piles in 1966 with no residuals.  An August 1977 VA examination 
report showed a small external hemorrhoid.  

Evidence received since the September 1977 rating decision 
consists of post-service treatment records dated from 1986 to 
2010, and testimony from the personal hearing held in October 
2007.  The treatment records, although new, are not material in 
that they are cumulative of prior records, which reflect that the 
Veteran has hemorrhoids and continues to receive treatment for 
them on occasion.  In other words, the evidence simply is not 
pertinent to the question of whether the Veteran's preexisting 
hemorrhoids underwent an increase in severity beyond the natural 
progression during his military service, (which is the pivotal 
issue underlying the claim for service connection).  Thus, the 
newly received evidence does not raise a reasonable possibility 
of substantiating the claim.  
To the extent that the Veteran has offered testimony and lay 
statements in an attempt to establish service connection, the 
Board notes that such evidence essentially constitutes 
reiterations of his assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  However, because he is not a medical 
expert and is not qualified to express an opinion regarding 
medical causation.  Thus, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Veteran's unsupported assertions, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claims.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claim for service 
connection for hemorrhoids.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

B.  Right Hip And Left Hip

The RO's current denial in this case are is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Thus, any "new" evidence would have to 
contribute toward substantiating the contention that current 
right and/or left hip disorders were incurred in or aggravated by 
service.  

The evidence of record at the time of the last prior final denial 
of service connection for right hip and left hip disorders (in 
January 1987), consisted of STRs, which fail to reveal any 
significant symptomatology involving either hip.  Also, an August 
1977 VA examination report, which showed subjective complaints of 
hip pain, but few physical findings other than glutei tendinitis 
of the right hip.  There was no indication that the tendinitis 
was symptomatic of an underlying chronic hip condition, and no 
reference to service was made.  The Veteran did not mention any 
specific hip complaints, and none are documented.  

Evidence received since the January 1987 rating decision includes 
VA outpatient treatment records dated from 1994 to 2010 and 
testimony from a personal hearing held in October 2007.  The 
treatment records show ongoing treatment of the Veteran's various 
current medical conditions, including right hip pain, but do not 
otherwise show evidence of a chronic hip disability related to 
service.  In March 2010, the Veteran underwent VA examination to 
determine the nature and extent of any musculoskeletal disorder 
involving the hips and to obtain an opinion as to its etiology.  
However, despite the Veteran's history of hip pain, the examiner 
found no objective clinical findings to account for the 
complaints.  Again, none of the newly-received evidence is 
pertinent to the question of whether the Veteran has current 
right or left hip disorders related to his military service, 
(which is the pivotal issue underlying the claim for service 
connection).  Thus, it does not relate to unestablished facts 
needed to substantiate the claim and cannot raise a reasonable 
possibility of substantiating these issues.  

To the extent that the Veteran has offered testimony and lay 
statements in an attempt to establish service connection, the 
Board notes that such evidence essentially constitutes 
reiterations of his assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  However, because he is not a medical 
expert and is not qualified to express an opinion regarding 
medical causation.  Thus, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Veteran's unsupported assertions, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claims.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claims for service 
connection for right hip and left hip disorders.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

III.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims (Court) has 
held that the presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained the 
Miller decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
does not attach on conditions recorded on entrance examination 
reports or may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  If the presumption of soundness does not 
attach or has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity during 
service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 
(July 16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable evidence.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is permanently worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  

A.  Low Back Disorder

The Veteran and his representative contend that the Veteran 
incurred his current low back arthritis and degenerative disc 
disease due to an in-service accident involving a fall down two 
flights of stairs in February 1966.  At the 2007 hearing, the 
Veteran maintained that he had no low back problems prior to his 
induction into service.
However, there is significant medical evidence to the contrary.  
Specifically, at his January 1966 pre-induction examination, the 
Veteran reported a history of recurrent back pain, which was not 
considered disabling by the military examiner.  STRs also include 
an entry dated February 15, 1966, which shows that, following a 
physical inspection, no additional defects were discovered and 
that the Veteran was found fit for military service and qualified 
for induction.  That said, the Board sees that the Veteran 
received treatment in relation to back complaints almost 
immediately after going on active duty, on February 18, 1966.  On 
February 26, 1966, a military doctor noted a six month history of 
low back pain, which would place the Veteran's low back 
symptomatology prior to service.  Most notably, X-rays of the low 
back taken on the same day revealed a possible old healed chip 
fracture at the inferior margin of L-3.  There was no indication 
this was due to a recent in-service injury at that time.  The 
clinical impression was chronic low back strain.  While, there is 
no reason to doubt the Veteran's assertions that he injured his 
back as a result of falling down 2 flights of stairs, it is 
significant that no STR documents his reported history of such an 
accident.  

The Board emphasizes that with notation or discovery during 
service of such residual conditions such as a healed fracture, 
and with no evidence of the pertinent or antecedent injury during 
service, the conclusion must be that this condition preexisted 
service.  See 38 C.F.R. § 3.303(c).  So, while a low back 
disorder was not specifically "noted" upon induction into his 
military service, and the US Army determined that the Veteran was 
in fact fit for service, the Board finds the medical evidence 
clearly and unmistakably demonstrates that he had a pre-existing 
low back disorder prior to his induction into military service.  
38 C.F.R. § 3.304(b)(2).  

Because the evidence of record clearly establishes the pre-
service existence of a low back disorder, the Board needs next to 
determine whether the Veteran's pre-existing condition was 
aggravated during active duty.  

However, the remaining STRs do not otherwise establish that the 
Veteran's preexisting low back disorder was aggravated beyond its 
natural progression during active duty.  The Veteran was seen for 
another episode of back pain in May 1966.  There was diffuse 
tenderness over the lumbar area into the paravertebral muscles, 
but range of motion was good and straight leg raising was 
negative.  The Veteran's symptoms were treated conservatively 
with ice, massage, and exercise.  It does not appear that he was 
limited to light duty or placed on physical profile.  This entry 
does not indicate any pathological changes to the Veteran's pre-
existing back injury or that such treatment was reflective of 
more than a temporary or intermittent flare-up.  There is no 
record of any relevant treatment during the Veteran's remaining 
1-1/2 years of service and there were no disqualifying defects 
noted or indication that the Veteran suffered any 
injuries/illnesses in his December 1967 separation examination 
report.  Put differently, the fact that the Veteran's back was 
symptomatic in service, in and of itself, does not establish 
aggravation.  Jensen and Hunt, supra.  

This conclusion is further supported by the post-service 
evidence, which is devoid of any clinical records showing that 
the Veteran received medical treatment for his low back 
immediately after service or for many years thereafter.  There 
are essentially no post service records until a VA examination 
report in 1977, almost 10 years after his discharge from the 
military.  At that time, he complained of back pain since basic 
training in 1966.  Examination revealed a 40 percent loss of the 
normal range of motion in the lumbar spine.  There were no 
particular points of tenderness, but there was moderate spasm of 
the erector spinae muscles on certain motions.  X-rays of the 
lumbar spine showed an old shearing fracture of the anterior 
superior border of L3.  The fragments were partially reunited 
with a callous formation and there was also slight anterior 
wedging of L1.  The clinical impression was old compression 
fracture, L1 and L3.  

In this case, because the Veteran has not presented any evidence 
of treatment immediately subsequent to service, there is no 
evidence of continuity of symptomatology for his pre-service low 
back disorder, which strengthens the conclusion that it was 
essentially unaffected by service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Therefore, 
the post-service evidence of record also tends to confirm that 
the Veteran's preexisting low back disorder manifested only 
temporary or intermittent flare-ups during service, without a 
worsening of the underlying condition.  

No further reference to a low back disorder is found in the 
records until 1994 and consists of several radiological reports.  
In general, the findings from these reports show disc 
degeneration, degenerative joint changes, disc bulging and 
degenerative spondylosis with spinal stenosis at multiple levels 
as well as the old posttraumatic change of the L3 vertebral body 
anteriorly.  None of the physicians related such findings to 
military service or any incident therein.  

Finally, there is no competent medical opinion to show that any 
aspect of the Veteran's low back disorder underwent an increase 
in severity during service.  In this regard, the only competent 
and responsive opinion is a March 2010 VA examination report, 
which clearly weighs against the claim.  At that time, the 
examiner reviewed the claims file, including STRs documenting the 
old healed chip fracture at L3, that was discovered within days 
of the Veteran's service entrance; his reported history of 
falling down 2 flights of stairs during service; and his denial 
of any back pain/injury prior to service.  The examiner also 
referred to the Veteran's post-service employment as a 
construction worker and farmer.  The clinical impression was 
musculoskeletal low back pain.  

The examiner concluded that the Veteran's low back condition that 
existed prior to service (as evidenced by the finding of old 
possible L3 fracture 11 days after induction) was less likely as 
not permanently aggravated or a result of military service 
including the fall in February 1966.  Moreover, the Veteran's 
current back problems were likely the result of the pre-service 
injury and/or the Veteran's post-service occupations or other 
incidents including the risk of pain in the general population.  
The examiner referred to the radiological findings of record, but 
specifically noted that the reflected post-service changes were 
unrelated to military service.  This VA examination report 
provides an opinion, consistent with the Veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  The VA examiner also cited to various medical literature 
in support of his conclusion.  

The cumulative effect of the foregoing is that the Veteran's low 
back disorder, diagnosed as old healed chip fracture at L3, 
existed prior to service and was not aggravated therein.  
38 C.F.R. § 3.306(b).  As such, a preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

Insofar as the post-service evidence of record contains 
diagnostic impressions, sufficient to establish current arthritis 
and degenerative disc disease of the lumbar spine, the record 
does not show that these degenerative changes, first documented 
in 1994, were manifested prior to that date, and reflect no 
reference to them as being related to service.  Moreover, the 
single competent medical opinion-the 2010 VA examination 
report-conclusively found that there was no medical basis for 
finding the Veteran had any current low back disorder, which 
could be linked to his service.  The Veteran has presented no 
competent medical evidence to the contrary.  

B.  Radiculopathy Of Both Lower Extremities;
Acquired Psychiatric Disorder

The Veteran is also seeking service connection for bilateral 
radiculopathy of the lower extremities and major depression on a 
secondary basis.  He has essentially predicated these claims on 
establishing service connection for a low back disorder.  
However, as noted, service connection for that disability has 
been denied.  

Service connection is not otherwise in effect for any disability. 

As there is no predicate disability upon which secondary service 
connection may be granted, this argument does not provide a basis 
for a grant of service connection.  See 38 C.F.R. § 3.310 (2010); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Consequently, the claim 
lacks legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where 
the law, and not the evidence, is dispositive of a claim, such 
claim should be denied because of the absence of legal merit or 
the lack of entitlement under the law).  

However, to the extent the Veteran is claiming service connection 
on a direct basis, STRs fail to reveal any significant symptoms 
suggestive of radiculopathy or of an acquired psychiatric 
disorder.  The paucity of evidence of in-service incurrence is 
not, however, the only shortcoming in these claims, as there are 
no medical records immediately subsequent to service that contain 
diagnoses of radiculopathy or a psychiatric disorder.  

The claims folder is devoid of any treatment records or other 
medical documents until 1998 when the Veteran was evaluated for 
chronic back pain with some radiation to the legs.  Other records 
show that in September 2000, the Veteran was started on the 
medication Sertraline for treatment of depression.  

In March 2010, the Veteran underwent a VA neurological 
examination to determine the nature and extent of any radicular 
pain and to obtain an opinion as to its etiology.  The examiner 
reviewed the claims file in its entirety, took a detailed history 
of symptoms, and reviewed the Veteran's medical history.  The 
examiner concluded that the Veteran had no current right or left 
lower extremity radicular symptoms or findings.  Moreover, any 
alleged right or left extremity radicular complaints were less 
likely as not permanently aggravated or a result of any in-
service incidents including the February 1966 fall.  

The Veteran also underwent a VA mental examination in March 2010.  
At that time the examiner confirmed the diagnosis of major 
depressive disorder and concluded that it was as likely as not 
the direct result of his non service-connected lower back 
condition.  

In this case, the evidence of record suggests that the primary 
impediment to a grant of service connection for radiculopathy of 
the lower extremities is the absence of medical evidence of a 
diagnosis.  The 2010 VA physician clearly considered all of the 
previous evidence of record, including the Veteran's complaints, 
earlier medical records, and prior diagnoses and found no 
objective clinical evidence of radiculopathy.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection may 
not be granted for symptoms unaccompanied by a diagnosed 
disability).  

The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  While the evidence reflects post-service findings that 
could be construed to indicate current radiculopathy, a grant of 
service connection would still not be warranted, as such findings 
are not shown until some 30 years following discharge, with no 
competent evidence relating the radiculopathy to active service.  
See Maxson supra, Forshey supra.  

Likewise, the Board is also unable to attribute the Veteran's 
depressive disorder to service.  Post-service treatment records 
do not show that any depression, initially treated in 2000, was 
manifested as a chronic disease prior to that date, and reflect 
no reference to it as being related to military service.  In 
addition, the 2010 VA examination report provides an opinion, 
consistent with the Veteran's medical history and is 
uncontroverted by any other medical evidence of record.

C.  Conclusion

In reaching the above conclusions, the Board has not overlooked 
the Veteran's personal hearing testimony, his statements to 
healthcare providers, or the supportive statements of family 
members.  

As to his assertions that he developed his claimed low back 
disorder, radiculopathy, and depression as a result of service, 
the Board notes that the Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., an acute injury, pain 
and sadness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as laypersons, lacking in medical training and 
expertise, neither the Veteran nor his family can provide a 
competent opinion on a matter as complex as to the etiology of 
his claimed disorders and their etiological relationship to 
service.  Their contentions are not statements merely about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis, but rather clearly fall within 
the realm of requiring medical expertise, which they simply do 
not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature).  

Moreover, the competent medical opinion in the record 
conclusively found that there was no medical basis for holding 
that the Veteran's claimed disabilities were etiologically or 
causally associated to service.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative value, 
is far outweighed by the STRs, which show that any pertinent back 
complaints/ injuries he may have experienced during service were 
not considered chronic (as the separation examination was 
normal); the post-service medical reports, which are silent for 
any pertinent complaints or treatment for several decades after 
the Veteran's separation from service; and the findings of the 
2010 VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Therefore, the preponderance of the evidence is against these 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having not been received, the claim to 
reopen the issue of entitlement to service connection for a 
hemorrhoid disorder is denied.  

New and material evidence having not been received, the claim to 
reopen the issue of entitlement to service connection for a left 
hip disorder is denied.

New and material evidence having not been received, the claim to 
reopen the issue of entitlement to service connection for a right 
hip disorder is denied.

Service connection for a low back disorder is denied.  

Service connection for right lower extremity radiculopathy, to 
include as secondary to a service-connected disability, is 
denied.

Service connection for left lower extremity radiculopathy, to 
include as secondary to a service-connected disability, is 
denied.

Service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected disability, is 
denied.


REMAND

Regarding the claims of service connection for hearing loss and 
tinnitus, the Board finds that further development is warranted.  

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  His 
DD Form 214 indicates that he served as a truck driver and thus 
his account of his exposure is credible and entirely consistent 
with the circumstances of his service.  In this case, neither 
hearing loss, according to the threshold standards of 38 C.F.R. 
§ 3.385, or tinnitus were present at any time during service, at 
the time of discharge, or within a year thereafter.  

However an audiological evaluation in May 1996 revealed puretone 
thresholds in the right ear of 30, 10, 35, 55, and 60 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and 
for the left ear at the same frequencies were 30, 20, 50, 55, and 
55 decibels.  Speech recognition was 92 percent in the right ear 
and 96 percent in the left ear.

The Board notes that the Court has indicated in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), that hearing loss 
disability by the standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  In fact, the laws and 
regulations do not specifically require complaints of or 
treatment for hearing loss during service in order to establish 
service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993) (where the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service).

Here, the Veteran's military duties as a truck driver raise 
significant questions regarding the etiology of his hearing loss 
and tinnitus.  Therefore, a definitive medical opinion is needed 
before the claim on the merits can be properly adjudicated.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if it is necessary to decide the claim).  
Specifically, the examiner should provide an opinion as to 
whether the type, degree, and pattern of the Veteran's hearing 
loss and tinnitus is consistent with his history of noise 
exposure during military service which ended in 1968.  

Although the Board regrets the additional delay, it is necessary 
to ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his hearing loss and tinnitus and to 
provide the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All pertinent records should be 
obtained and associated with the Veteran's 
claims folder.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

2.  Then, the Veteran should be afforded a 
VA ear and audiologic examination.  The 
claims folder must be made available to the 
examiner in conjunction with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be performed, and 
the audiologist should review the results 
of any testing prior to completing the 
report.  All pertinent diagnoses should be 
provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she should 
also set forth numeric values for the pure 
tone thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The reported numeric 
values and speech recognition scores 
(Maryland CNC test) must be in conformity 
with the requirements of 38 C.F.R. § 3.385.  

The audiologist should provide an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that the type, degree, and 
pattern of any currently shown hearing loss 
or tinnitus is consistent with excessive 
noise exposure during the Veteran's period 
of military service or whether such a 
causal relationship is unlikely (i.e., a 
probability of less than 50 percent).  A 
rationale should be provided for all 
opinions expressed.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal (service 
connection for bilateral hearing loss and 
service connection for tinnitus).  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate supplemental statement of 
the case and give them an appropriate time 
period in which to respond.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


